 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT

 7                     EASTERN DISTRICT OF CALIFORNIA

 8

 9   INGREDION, INC., a Delaware
     corporation,
10
                   Plaintiff,
11
           v.
12                                     No.   2:19-cv-01876-JAM-AC
     TIMMERMAN STARLITE TRUCKING,
13   INC., a California
     corporation,
14                                     ORDER GRANTING PLAINTIFF LEAVE
                   Defendant.          TO AMEND COMPLAINT
15

16
     TIMMERMAN STARLITE TRUCKING,
17   INC., a California
     corporation,
18
                   Plaintiff,
19
           v.
20
     INGREDION, INC., a Delaware
21   corporation, and DOES 1
     through 10, inclusive,
22
                   Defendant.
23

24         In August 2019, Timmerman Starlite Trucking (“Starlite”)
25   sued Ingredion for breach of contract in San Joaquin County
26   Superior Court.   Exh. A to Notice of Removal (“Compl.”), ECF No.
27   1.   Ingredion removed the case to federal court a month later.
28
                                      1
1    See Notice of Removal.      The Court then related Starlite’s case

2    against Ingredion to an action Ingredion filed against Starlite

3    in June 2019.     Related Case Order, ECF No. 6.   Shortly

4    thereafter, the parties stipulated to consolidating the two

5    cases.     Stipulation and Order, ECF No. 13.

6            At issue now is Starlite’s motion to amend its complaint.

7    See Mot. to Amend (“Mot.”), ECF No. 11.       Starlite seeks to bring

8    an additional breach of contract claim against Ingredion.          Id. at

9    6.   Ingredion opposes the motion, arguing the proposed amendment

10   would cause impermissible delay and comingle unrelated issues,

11   resulting in “additional costs and confusion.”      Opp’n, ECF No. 2.

12   Timmerman filed a reply to address these arguments.      Reply, ECF

13   No. 15.1    The Court does not find that Starlite’s proposed

14   amendment is so delayed or unrelated to the issues before the

15   Court that granting leave to amend would unduly prejudice

16   Ingredion.    For the reasons discussed below, Starlite’s motion to

17   amend is GRANTED.

18

19                               I.   BACKGROUND

20           Starlite is a California corporation.   Mot. at 2.    It
21   specializes in “transportation of frozen and refrigerated goods,

22   harvest operations, and bulk ingredients through a full-service

23   freight line.”     Id.   Ingredion is a Delaware corporation.      Id.

24   It “manufactures ingredient solutions [such as] sweeteners,

25   starches, nutrition ingredients, and biomaterials.”          Id.

26
     1This motion was determined to be suitable for decision without
27
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for January 14, 2020.
                                      2
1         At the beginning of 2017, Ingredion and Starlite entered

2    into two five-year contracts.     Mot. at 2-3.      The Ingredient

3    Shuttle Agreement (“Shuttle Agreement”) designated Starlite as

4    Ingredion’s “exclusive provider” for certain on-site

5    transportation, handling, and cleaning services relating to

6    Ingredion’s wet corn gluten feed at its milling plant in

7    Stockton, California.     Mot. at 2; Opp’n at 2; see also Exh. A to

8    Compl.    The Truck Transportation and Brokerage Agreement (“Master

9    Carrier Agreement”) required Starlite to, as needed, provide

10   freight and brokerage services for Ingredion’s Buffalo Corn Wet

11   Feed from its Stockton plant to surrounding farms.         Mot. at 2-3;

12   Opp’n at 2-3.

13        Nearly two years into the agreements, Ingredion notified

14   Starlite that it was ending its manufacturing operations at the

15   Stockton plant.     Mot. at 3; Opp’n at 3.      In response, Starlite

16   sued Ingredion for breach of contract—but only under the Shuttle

17   Agreement.    See Compl. ¶¶ 28-33.        Starlite’s proposed amendment

18   would allege Ingredion’s decision to cease operations at its

19   Stockton plant also breached the Master Carrier Agreement.

20
21                               II.   OPINION

22        A.      Evidentiary Objections

23        Starlite filed a declaration by its attorney, Meghan Baker,

24   to supplement its motion.     ECF No. 11-2.      Ingredion objects to

25   paragraphs 2-5 and paragraphs 7-9 of Baker’s declaration, along

26   with lines 1-5 of paragraph 6.        Opp’n at 7-8.   Ingredion argues
27   the Court should strike these portions of the declaration

28   because Baker failed to establish she has personal knowledge and
                                           3
1    failed to authenticate the documents attached to her

2    declaration.     Id.   Starlite opposes these objections, in part,

3    but because the opposition falls outside the Court’s page

4    limits, the opposition is not properly before the Court and will

5    not be considered.     See Order re Filing Requirements, ECF No. 7-

6    2.

7         A declarant “may testify to a matter only if evidence is

8    introduced sufficient to support a finding that [she] has

9    personal knowledge of the matter.”      FRE 602.   The Court agrees

10   with Ingredion that Baker failed to establish she has personal

11   knowledge of the information contained in paragraphs 2-5, lines

12   1-5 of paragraph 6, lines 3-5 of paragraph 8, paragraph 9, and

13   Exhibit 2.     The Court sustains Ingredion’s objection with

14   respect to these statements and has not considered them in its

15   analysis.    The Court, however, overrules Ingredion’s objections

16   to paragraph 7, lines 1-2 of paragraph 8, and Exhibit 1.       Baker

17   has been an attorney of record on this case since its inception;

18   common sense counsels the finding that these statements are

19   supported by her personal knowledge.

20        B.     Analysis
21        Before a court issues the scheduling order in a case, it

22   must “freely grant leave to amend when justice so requires.”

23   Fed. R. Civ. Proc. 15(a)(2); Foman v. Davis, 371 U.S. 178, 182

24   (1962).   “Amendments seeking to add claims are to be granted

25   [even] more freely than amendments adding parties.”       Union

26   Pacif. R. Co. v. Nevada Power Co., 950 F.2d 1429, 1432 (9th Cir.
27   1991).    Rule 15(a)(2)’s mandate rests upon the notion that “[i]f

28   the underlying facts or circumstances relied upon by a plaintiff
                                         4
1    may be a proper subject of relief, he ought to be afforded an

2    opportunity to test his claim on the merits.”        Foman, 371 U.S.

3    at 182.

4        In light of Rule 15(a)’s text and purpose, the Ninth

5    Circuit has instructed that “[c]ourts may decline to grant leave

6    to amend only if there is strong evidence of ‘undue delay, bad

7    faith or dilatory motive on the part of the movant, repeated

8    failure to cure deficiencies by amendments previously allowed,

9    undue prejudice to the opposing party by virtue of allowance of

10   the amendment, [or] futility of amendment, etc.’”        Sonoma County

11   Ass’n of Retired Employees v. Sonoma County, 708 F.3d 1109, 1117

12   (9th Cir. 2013) (quoting Foman, 371 U.S. at 182) (modifications

13   in original).     Of paramount importance is the prejudice that

14   allowing an amendment would work upon the other party.          Howey v.

15   U.S., 481 F.2d 1187, 1190 (9th Cir. 1973).       The fact that there

16   was some delay in requesting the amendment, however, carries far

17   less weight.     See Sonoma County Ass’n of Retired Employees, 708

18   F.3d at 1118.     Indeed, Rule 15 may compel granting leave to

19   amend even when a suit has been ongoing for several years—“the

20   mere fact that an amendment is offered late in the case . . . is
21   not enough to bar it.”     Id. (internal quotations omitted)

22   (modifications in original).

23       Ingredion first argues the Court should deny Starlite’s

24   motion to amend because it is a bad faith attempt to delay

25   litigation.     Opp’n at 4-5.   Starlite states it failed to include

26   two breach of contract claims in its initial complaint because
27   it misunderstood the relationship between the Shuttle Agreement

28   and the Master Carrier Agreement.       Mot. at 4.   Starlite
                                         5
1    purportedly understood the two agreements—both signed on the

2    same day and for a five-year term—as a singular contract.        Id.

3    Ingredion contends the proposed amended complaint undermines

4    this explanation.     Id.   The proposed amended complaint alleges

5    that, before Ingredion shut down its Stockton plant, the parties

6    discussed both agreements and whether termination of either

7    agreement would constitute breach.      Proposed First Amended

8    Complaint ¶¶ 30-31, ECF No. 11-2.       Ingredion’s argument appears

9    to be that if the parties previously discussed the existence of

10   two agreements, Starlite could not have understood the

11   agreements as separate parts of a singular contract.       The Court

12   does not agree that the conclusion Ingredion proffers

13   necessarily flows from the premise set forth in Starlite’s

14   proposed complaint.

15       Ingredion does not identify any other conduct that would

16   suggest Starlite is acting with improper motives.       Indeed, the

17   timing of Starlite’s motion to amend indicates a good-faith

18   attempt to promptly remedy a mistake.      Starlite filed its

19   initial complaint in August 2019.       It met and conferred with

20   Ingredion about amending its complaint less than three months
21   later.   See Baker Decl. ¶ 6.    Ingredion does not cite any cases

22   where a finding of bad faith rested on circumstances similar to

23   those present here.    Nor does this Court find a basis for

24   arriving at such a conclusion.

25       Ingredion also argues the Court should deny Starlite’s

26   motion because the proposed amendment would cause undue
27   prejudice.   Opp’n at 6-7.    It maintains the Master Carrier

28   Agreement is “a wholly different agreement” than the Shuttle
                                         6
1    Agreement.    Opp’n at 6.   It was signed by a different Ingredion

2    employee and contains a different choice-of-law clause.         Id. at

3    6-7.    Litigating a breach of contract claim under the Master

4    Carrier Agreement, Ingredion contends, would “involve different

5    discovery and different Ingredion witnesses, leading to

6    additional expense” and jury confusion.       Id. at 6.    But the

7    persuasiveness of Ingredion’s arguments falls with its lack of

8    specificity.     Ingredion does not explain why it would incur more

9    expense by litigating these claims together than by litigating

10   them separately.    Nor does it argue that it would

11   disproportionately bear the costs of expanding the scope of this

12   litigation.

13          The Court is likewise unpersuaded that allowing Starlite’s

14   amendment would risk jury confusion.       See id. at 6. Given proper

15   guidance by the attorneys and the Court, jurors in this case will

16   undoubtedly be able to appreciate the nuanced differences between

17   two contracts.

18          The Court does not find that allowing Starlite’s proposed

19   amendment would cause Ingredion undue prejudice.          Accordingly,

20   Starlite’s motion is granted.
21          C.   Page Limits

22          The Court’s Order re Filing Requirements (“Order”), ECF No.

23   7-2, limits memoranda in support of and opposition to motions to

24   dismiss to fifteen pages.    Order at 1.    It limits reply memoranda

25   to five pages.     A violation of the Order requires the offending

26   counsel (not the client) to pay $50.00 per page over the page
27   limit to the Clerk of Court.    Id.    The Court does not consider

28   arguments made past the page limit.     Id.   Starlite’s reply brief
                                        7
1    exceeded the page limit by three pages.   Starlite’s counsel must

2    therefore send a check payable to the Clerk for the Eastern

3    District of California for $150.00 no later than seven days from

4    the date of this Order.

5

6                              III.    ORDER

7        For the reasons set forth above, the Court GRANTS Starlite’s

8    motion to amend.   The First Amended Complaint attached to

9    Starlite’s motion is deemed filed as of the date of this order.

10   Ingredion is ordered to file its responsive pleading within

11   twenty (20) days of this order.

12       IT IS SO ORDERED.

13   Dated: January 30, 2020

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        8
